OPINION OF
THE COURT.
This is a motion in regard to the taxation of costs. The above cause was submitted to a jury, and be; fore a verdict was rendered the plaintiff submitted to a non-suit A motion was made to set aside the non-suit, which was overruled by the court. The taxation is made in part under the present fee bill, and in part under the late one. The act of 26th February, 1853, which is now in force, declares, “that in lieu of the compensation now allowed by law to attorneys, solicitors and proctors in the United States courts, to United States district attorneys, clerks of the district courts, marshals, witnesses, jurors, commissioners and printers, in the several states, the following, and no other compensation, shall be taxed and allowed.” The above law applies to all taxations of costs, after it took effect, and it abolished all prior laws on the subject. As there is no provision in the present act that, for services previously rendered, cost should be taxed under the former law, there can be no taxation under it.